El Juez Presidente Sr. Quiñones,
después de exponer los hechos anteriores, emitió la siguiente opinión del Tribunal:
*72Considerando: que con arreglo al art. 1727 de la Ley de Enjuiciamiento Civil, en su número 9?, el recurso de casa-ción por infracción de ley no es admisible cuando se interpone contra la apreciación de las pruebas, hecha por la Sala sentenciadora, á ménos que el caso esté compren-dido en el número 7? del artículo 1690 de la misma Ley; es decir, cuando en la apreciación de-las piuebas haya incurrido -la Sala sentenciadora en algún error de hecho ó de derecho, en cuyo caso, según la Jurisprudencia es-tablecida por el Tribunal Supremo de España, y constan-temente seguida por este Tribunal, es indispensable que en el escrito interponiendo el recurso se exprese claramente si el error cometido por la Sala es de hecho ó de derecho, expresando en el primer caso, el acto ó documento auténtico que demuestre la equivocación evidente del juzgador; y en el segundo, la .ley ó doctrina legal relativa al valor de las prue-bas, que haya sido infringida; sin cuyo requisito no puede entenderse bien planteado el problema jurídico que se somete á la resolución del Tribunal y no'procede admitir el recurso.
Considerando: que no habiendo sido impugnada la apre-ciación de las pruebas hecha por la Sala sentenciadora en la forma que la Ley requiere, puesto que si bien en el sexto y último motivo del recurso se manifiesta que se había incu-rrido en error en la apreciación de los documentos que en concepto de prueba fueron presentados por las partes, pro-cediéndose á considerarlos, prescindiendo de la legalidad vi-gente en el punto controvertido, cual era la establecida por la Ley Orgánica de 12 de Abril de 1900, ni se expresa qué clase de error es el cometido por el Tribunal sentenciador, ni aunque se admita que fuera el de derecho, no se cita la ley ó doctrina legal que haya sido infringida, relativa al valor de los medios de prueba, pues la Ley Orgánica de 12 de Abril de 1900, que como tal se menciona por el recu-rrente, es una ley sustantiva, que en nada se refiere al valor de las pruebas procesales, no procede admitir el recurso *74en cuanto se funda en el número 7? del Art. 1690 de la Ley de Enjuiciamiento Civil.
Considerando: que fijada por el Tribunal sentenciador la inteligencia de la cláusula 351 de la escritura de compra-venta de 6 de Octubre de 1894, en su sentido literal y en toda la extensión y generalidad de los términos en que apa-rece redactada, como expresión clara y explícita de la vo-luntad de las partes, al condenar, en su consecuencia, á la Sucesión de Don Juan Serrallés á su extricto cumplimiento, no infringe, antes al contrario, aplica rectamente los artícu-los 1091, 1256 y 1258 del Código Civil, que se citan como infringidos en el primer motivo del recurso, y que consa-gran la fuerza y eficacia de las obligaciones, y someten á las partes el cumplimiento de las mismas, con todas sus conse-cuencias; ni los artículos 1445, 1449 y 1500 del mismo Có-digo, que se citan en el segundo motivo, y que - requieren para la perfección del contrato de compra-venta, la estipula-ción de un precio cierto, que ha de ser pagado por el com-prador en el tiempo y lugar fijados por el contrato, requisito que ha sido cumplido al fijarse ■ en el contrato de compra-venta de que se trata, como precio cierto de la venta hecha por Don José Nicolás de Cartagena á Don Juan Serrallés y Colón, del condominio que-le correspondía á él y á sus hijos menores de edad, sobre la Hacienda “Ursula”, en la suma de diez y ocho mil pesos, de la moneda corriente en el co-mercio á la fecha de la celebración del contrato, y que no puede estimarse desvirtuado por la condición establecida, y mutuamente aceptada por las partes, para, regular el pago de los plazos pendientes, en relación al valor de la moneda circulante á sus respectivos vencimientos, que no por ser de naturaleza aleatoria, deja de ser perfectamente lícita y ad-misible en el contrato de compra-venta, con arreglo á las prescripciones de los artículos 1115 y 1255 del mismo Código.
Considerando: en cuanto á la Sección ID de la Ley Orgánica de .12 de Abril de 1900, que también se supone infringida por la sentencia en el tercer motivo del recurso, *76que si bien dicha sección dispone que todas las deudas pen-dientes al empezar á regir la expresada Lejr, serían paga-deras en la moneda de Puerto Rico que circulaba en aquella fecha; ó en moneda de los Estados Unidos, al tipo’del cambio establecido, ó sea á razón de sesenta centavos mo-neda acuñada de los Estados Unidos, .por peso de cuño puertorriqueño, esta disposición debe entenderse sin perjui-ció de los derechos adquiridos por virtud de contratos ante-riores, en que las' partes hubieren convenido una manera distinta de realizar el pago de sus obligaciones, en relación á los cambios que pudieran operarse en el valor de la mone-da, y bajo el amparo de las leyes que los regulaban y regían á la fecha en que fueron celebrados; pues siendo un princi-pio de derecho inconcuso y proclamado tanto por la legisla-ción Americana, como por la vigente en esta Isla, que las leyes no tienen efecto retroactivo, no ha podido ser el ánimo del Congreso de los Estados Unidos derogar esos contratos, que á mayor abundamiento, amparaba también el artículo 8 del Tratado de París; y por consiguiente, al condenarse por la sentencia recurrida á la Sucesión Serrallés al pago de las cantidades que le reclama la demandante Doña Belén Esbrí, en la forma que determina la cláusula 3a de la escritura de 6 de Octubre de 1894, no ha infringido la citada disposición legal, y tampoco procede admitirse el recurso por ese otro motivo.
Considerando: que tampoco infringe la sentencia las reglas de interpretación de los contratos, contenidas en los artículos 1281, 1283, 1284 y 1289 del Código Civil, porque siendo claros los términos en que aparece redactada lá cláusula 3a del contrato de compra-venta de 6 de Octubre de 1894, y no ofreciendo duda sobre la intención de las partes contra-tantes, el Tribunal de Ponce se ha limitado á aplicarla An su sentido literal, precisamente como lo ordena el primero de los artículos citados; no habiendo sido tampoco infrin-gido el segundo, ó sea el 1283, porque si el Tribunal senten-ciador ha estimado, en vista de los documentos y demás *78pruebas practicadas, y contra cuya apreciación no se ha demostrado en la forma legal correspondiente que hubiera incurrido en error, que la voluntad de las partes contratan-tes, al otorgar el contrato de compra-venta de 6 de Octubre de 1894, fuó tal y como resulta clara y terminantemente expresada en las cláusulas del referido contrato, al conde-nar á la Sucesión Serrallés al estricto cumplimiento de lo convenido en la cláusula 3? de la escritura de aquella fecha, con toda la generalidad de los términos en que aparece redactada, y sin limitación de casos, no ha infringido el artículo 1283 del Código Civil, como supone la parte recu-rrente, á diferencia de lo ocurrido en el caso de Doña Josefa Cayol y Juliá y la Sociedad Agrícola Balseiro y Georgetti, fallado recientemente por este Tribunal Supremo y en el que, ni las partes habían hecho constar su voluntad de manera tan clara y explícita como en el caso presente, ni el caso podía ofrecer dificultad, cuando la misma parte deman-dante había reconocido en la demanda, y resultaba pro-bado en el pleito, que la cláusula de la escritura de cuya aplicación se trataba, y en la que fundaba sus pretensiones para pedir que los compradores Balseiro y Georgetti le pagaran los intereses de la parte del precio aplazado en la moneda americana circulante, sin el descuento fijado por el Gobierno de los Estados Unidos sobre la extinguida moneda del país, la habían establecido las partes en contem-plación al canje de la moneda mejicana, que ya se había anunciado por el Gobierno Español á la fecha de la celebra-ción del contrato, por cuya razón hubo este Tribunal Supremo de desestimar el recurso de casación interpuesto por la demandante Doña Josefa Cayol, contra la sentencia pronun-ciada por el Tribunal de Distrito de Arecibo, que desestimó las pretensiones de dicha parte, fundado precisamente en ese mismo artículo 1283 del Código Civil, de cuya aplica-ción se trata en el presente recurso.
Considerando: que tampoco infringe la sentencia las otras reglas de interpretación á que se refieren los artículos 1284 y *801289 del Código Civil, puesto que si por la cláusula 3^ de la escritura de 6 de Octubre de 1894 se obligó el comprador Don Juan Serrallés á pagar los plazos estipulados, á razón de cien centavos de la moneda circulante, cualquiera que fuere su cuño, por cada un peso de la moneda mejicana, nada más lógico, ni más adecuado, para el cumplimiento del contrato, que la Sucesión Serrallés pague hoy las rentas vencidas á los causahabientes del vendedor Don José Ni-colás de Cartagena, á razón de cien centavos de la moneda americana, que es la circulante, por cada un peso de la moneda mejicana; y los plazos y las rentas que están por vencer, en la moneda que circule á su vencimiento, en la misma proporción establecida; en estricto cumplimiento del contrato, que es la ley entre los contratantes, y que siendo igual para todos, no quebranta la reciprocidad de intereses que debe existir entre ambas partes.
Considerando : que no son de estimarse las infracciones de leyes citadas con más ó ménos oportunidad en la sentencia, pero que no sirven de fundamento á la parte dispositiva del • fallo, en cuyo caso se encuentran los artículos del Código Civil que se citan en el 5? motivo del recurso.
Considerando: por todo lo expuesto, que no procede esti-marse el recurso por ninguno de los motivos que se alegan, únicos que puede considerar este Tribunal, con arreglo á los ' preceptos de la Ley de Enjuiciamiento Civil y Orden General N? 118, que regulan el ejercicio del recurso extraor-dinario de casación contra las sentencias definitivas pronun-ciadas por los Tribunales de Distrito en única instancia, y en juicio oral y público, en los asuntos civiles.
Fallamos: que debemos declarar y declaramos, no haber lugar al recurso de casación interpuesto por el representante de la Sucesión de Don Juan Serrallés y Colón, contra la expresada sentencia del Tribunal de Distrito de Ponce, con las costas al recurrente.
Jueces concurrentes: Sres. Hernández y Figueras.
Jueces disidentes: Sres. Sulzbacher y MacLeary.